Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 5/17/2022 has been entered.
EXAMINER’S AMENDMENT
	Authorization for this examiner’s amendment was given in a telephone interview with attorney Chet J. Bonner on 7/21/2022. 
The application has been amended as follows: 
IN THE CLAIMS:
Please replace all previous claims with the attached claims amendment filed under Office Action Appendix.
Allowable Subject Matter
Claims 1-9, 25-26, 28-32, 36-38 and 43 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Lightner (US 2017/0049276). Regarding claims 1, 25 and 36, Lightner discloses a soap or sanitizer dispenser comprising: a housing; a container for holding soap or sanitizer; a pump in fluid communication with the interior of the container; a dispenser processor; a power source; a motor; an encoder; pulse width modulation circuitry in circuit communication with the power source and the motor, wherein the pulse width modulation circuitry adjusts the duty cycle to maintain a selected speed. In combination with other claimed limitations, Lightner and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the novelty of the invention with regard to claim 1, the encoder provides a plurality of signals to the processor for each rotation of the motor; the processor utilizes the plurality of signals from the encoder to determine whether the motor has reached a selected number of rotations; and the processor causes the pulse width modulation circuitry to stop providing the power to the motor upon the selected number of rotations of the pump; the number of rotations is greater than 5; regarding claim 25, the dispenser comprises a brake; the encoder provides a plurality of signals to the processor for each rotation of the motor; the processor determines the speed of the motor a plurality of times throughout each rotation of the motor; and the processor causes the brake to be applied after a set number of rotations of the motor; and regarding claim 36, logic stored on the memory for causing power to be provided to the motor for a set number of revolutions of the motor and for stopping the motor after the set number of revolutions has been reached; the set number is greater than 5 revolutions of the pump and less than about 30 revolutions of the pump.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754